DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim recites the limitation of determining whether a preset learning condition is satisfied based on the inside lane and the object around the vehicle detected by the camera; extract lane deviation information based on the traveling information of the vehicle; and update the learning data on the steering pattern when the preset learning condition is satisfied.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the vehicle controller”.  That is, other than reciting “by a vehicle controller” nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the vehicle controller” language, the claim encompasses a person looking at image captured by the camera and forming a simple judgement and judge if the vehicle is deviating from the current lane by a large margin, the driver can update the steering pattern based on the lane deviation.  The mere nominal recitation of by a controller does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process.  

The claim as a whole merely describes how to generally “apply” the concept of storing and updating lane deviation data in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing  update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (controller). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The detecting, storing and acquiring steps were considered to be extra-solution activity. There is no indication that the controller, cameras or sensor are anything other than a generic, off the-shelf computer components. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a ineligible.
Same analysis applied to the independent claim 12. 
Regarding claims  3, 4-8, 10-11 , claims 3, 4-8, 10-11 recites similar limitations as claim 1 such as collecting, updating, displaying. As explained above, these are considered extra solution activities. 
Regarding claims 2 and 9, claims 2 and 9 additional elements of controlling steering device and transmission. Thus, these steps integrate the abstract idea into a practical application. Thus, claims 2 and 9 are eligible because they are not directed to the recited judicial exception. 

					CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

	(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
	(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A sensor configured to acquire traveling information, a storage configured to store learning data in claim 1. Furthermore, a fine adjuster.. configured to receive a fine adjustment values.. in claim 3, a user interface configured to display.. in claim 4, and a communicator configured to receive road environment.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06) 


Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 4 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) 
Claim limitation “user interface configured to display ..” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of displaying learning data, setting menu.. and receiving adjustment from a driver. Furthermore, the FIG. 2 shows a block 260 and labeled as user interface. There is no disclosure of any particular structure, either explicitly or inherently, to perform the displaying. The use of the term “displaying” is not adequate structure for performing the displaying of information  because it does not describe a particular structure for performing the function. As would be recognized by  those of ordinary skill in the art, the term “displaing” refers to outputting certain information or show certain information and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may: 
	(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
	(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
	(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
	 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23). 
The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

	 Claim 4 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of displaying data and receiving adjustment from the driver. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)
		       Claim 10 is rejected due to their dependency on claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-8, 11-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (2017/0137033) in view of IMAI (2012/0320210).

	Regarding claim 1, Habu discoses a vehicle (FIG. 2, “M1”) comprising: 
	a camera (FIG. 1A, “image unit 21”, ¶0019, “CCD camera”) configured to detect an inside lane (¶0023, “image data received from the imaging units 21, partition lines for an own lane that is a lane in which the own vehicle is traveling”) and acquire an image of an object around the vehicle (¶0019, “capture images of surroundings of the own vehicle including a road in front of the vehicle”); 
	a sensor configured to acquire traveling information of the vehicle (FIG. 1A, “radar unit, yaw rate sensor, steering angle sensor, vehicle speed sensor etc..”); 
	a storage configured to store learning data (¶0009, “a learner configured to store, as a learned value, the driving maneuver information”) on a steering pattern (¶0026, “acquired steering maneuver information is stored in association with the prescribed travel condition, as a learned value”, ¶0028, “if the travel situation information acquired in the current travel situation matches one of the predefined travel situation patterns”); 
	and 
	a controller (FIG. 1A, “ECU 10”, ¶0034 “vehicle ECU 10”) configured to: 
	determine whether a preset learning condition is satisfied based on the inside lane (¶0034 determines whether or not the travel situation of the own vehicle matches one of assumed travel situation patterns pre-stored in the memory 12. That is, it is determined whether or not the travel situation information meets a prescribed travel condition. For example, in a travel situation where another vehicle is traveling forward of the own vehicle in a lane adjacent to the own lane and the own vehicle is passing the other vehicle, ¶0037, “S14 it is determined that there is a learned value for the steering maneuver information”) and the object around the vehicle detected by the camera (¶0033, “the target information around the own vehicle is acquired based on the image data generated by the imaging units 21”); 
	update the learning data on the steering pattern when the preset learning condition is satisfied (¶0060, “the learned value may be updated with the steering maneuver information based on the steering maneuver”, ¶0039, “stores the steering maneuver information as a learned value”).
	while Habu disclose correcting the target travel trajectory based on the lateral deviation, Habu does not explicitly disclose extract the lane deviation information based on the traveling information of the vehicle.
	Imai teaches extract lane deviation information based on the traveling information of the vehicle (claim 2, and FIG. 6, determines the possibility that the own vehicle will depart from the lane is high based on steering value being equal or higher than a threshold).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the lane departure device as taught by Imai in order to generate almost no false warnings when driver performs a lane departure avoiding operation.
	Regarding claim 2, Habu discloses wherein the vehicle further comprises: a steering device controlled by the controller based on the learning data on the steering pattern (FIG. 3, S19 “Initiate control based on learned value, ¶0037, “control ECU 10 initiates the automatic steering control based on the learned value”.  
	Regarding claim 7, Habu does not explicitly disclose wherein, when a steering angle variance corresponding to a steering input of the driver is greater than or equal to a preset range, the controller is configured to: extract the lane deviation information based on the steering angle variance; and update the learning data on the steering pattern corresponding to the inside lane.
	 Imai teaches wherein, when a steering angle variance corresponding to a steering input of the driver is greater than or equal to a preset range, the controller is configured to: extract the lane deviation information based on the steering angle variance; and update the learning data on the steering pattern corresponding to the inside lane (FIG. 6).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the lane departure device as taught by Imai in order to generate almost no false warnings when driver performs a lane departure avoiding operation.
	Regarding claim 8, Habu does not explicitly disclose wherein, when the steering angle variance is less 27Attorney Docket No.: 15438-806 Client Ref. No. PHM18-0118-USOthan the preset range, the controller is configured to: not update the learning data on the steering pattern; and retrieve the learning data on the steering pattern stored in the storage.
	 Imai teaches wherein, when the steering angle variance is less 27Attorney Docket No.: 15438-806 Client Ref. No. PHM18-0118-USOthan the preset range, the controller is configured to: not update the learning data on the steering pattern; and retrieve the learning data on the steering pattern stored in the storage (FIG. 6, S609).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the lane departure device as taught by Imai in order to generate almost no false warnings when driver performs a lane departure avoiding operation.
	Regarding claim 11, Habu discloses wherein the vehicle further comprises: a communicator configured to receive road environment information from outside of the vehicle, wherein the controller is configured to determine whether the learning condition is satisfied based on the road environment information (¶0017 “perform automatic driving control of the vehicle based on a surrounding environment of the vehicle” and FIG. 6).
	Regarding claim 12, claim12 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 13, claim13 is rejected using the same art and rationale used to reject claim 2.
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 7.
	Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 8.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (2017/0137033) in view of IMAI (2012/0320210) as applied to claim 1, and further in view of Kim (WO/2015/034828) and Pliefke (2015/0217693).

	Regarding claim 3, Habu does not explicitly disclose wherein the vehicle further comprises: a fine adjuster in a steering wheel configured to receive a fine adjustment value for the lane deviation information.
	 Kim, in the same field of endeavor, teaches wherein the vehicle further comprises: a fine adjuster providing in a steering wheel configured to receive a fine adjustment value for the lane deviation information (¶0025).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the lane departure device as taught by Kim in order enhance the safety of the driver/passenger by notifying driver whenever any  automatic lane changes occur. 
	Pliefke, in the same field of endeavor, teaches adjusting steering on a steering wheel (¶0028, “driver can then override or adjust or slightly adjust or refine the vehicle steering (such as via the vehicle steering wheel or the user input or dial).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating steering assistance system as taught by Pliefke in order accurately and precisely adjust the steering of the vehicle.  
	Regarding claim 14, claim14 is rejected using the same art and rationale used to reject claim 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (2017/0137033) in view of IMAI (2012/0320210) as applied to claim 1, and further in view of Kim (WO/2015/034828). 

	Regarding claim 4, Habu discloses the learning data on the steering pattern (FIG. 3); however does not explicitly disclose a user interface configured to:  26Attorney Docket No.: 15438-806 Client Ref. No. PHM18-0118-USO 
	display data display a setting menu for fine-adjusting the lane deviation information and 
	receive the fine adjustment value for the lane deviation information from a driver.
	Kim, in the same field of endeavor, teaches a user interface (FIG. 2) configured to:  26Attorney Docket No.: 15438-806 Client Ref. No. PHM18-0118-USO 
	display data (¶0004), display a setting menu for fine-adjusting the lane deviation information (¶0004); and 
	receive the fine adjustment value for the lane deviation information from a driver (¶0025).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the lane departure device as taught by Kim in order enhance the safety of the driver/passenger by notifying driver whenever any  automatic lane changes occur. 
	Regarding claim 10, Kim further teaches wherein the controller is configured to update the learning data on the steering pattern based on the fine adjustment value for the lane deviation information that is received by the user interface (0004).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the lane departure device as taught by Kim in order enhance the safety of the driver/passenger by notifying driver whenever any  automatic lane changes occur. 
	Regarding claim 15, claim15 is rejected using the same art and rationale used to reject claim 4.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (2017/0137033) in view of IMAI (2012/0320210) as applied to claim 1, and further in view of Oyama (2015/0183426).

	Regarding claim 5, Habu does not explicitly disclose wherein, when the inside lane is a left edge lane of a road and at least one of a median strip, a curved section or a right adjacent vehicle is detected, the controller is configured to determine that the preset learning condition is satisfied.
	 Oyama, in the same field of endeavor, teaches wherein, when the inside lane is a left edge lane of a road and at least one of a median strip, a curved section or a right adjacent vehicle is detected, the controller is configured to determine that the preset learning condition is satisfied (¶0056-0057).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the different types of lanes as taught by Oyama in order to improve the safety of the driver/passengers by providing a driving support system that can readily identify the cause for which a driver turns a control switch to an ON state but driving support control does not start.
	Regarding claim 16, claim16 is rejected using the same art and rationale used to reject claim 5.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (2017/0137033) in view of IMAI (2012/0320210) as applied to claim 1, and further in view of Ono (2017/0004365).

	Regarding claim 6, Habu does not explicitly disclose wherein, when the inside lane is a right edge lane of the road and at least one of a shoulder, a right slope or a left adjacent vehicle is detected, the controller is configured to determine that the preset learning condition is satisfied.  
	Ono teaches teaches  wherein, when the inside lane is a right edge lane of the road and at least one of a shoulder, a right slope or a left adjacent vehicle is detected, the controller is configured to determine that the preset learning condition is satisfied (¶0087).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the information presentation device as taught by Ono in order to improve the safety of the driver/passengers by providing a driving support system that can readily identify the cause for which a driver turns a control switch to an ON state but driving support control does not start.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 6.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Habu (2017/0137033) in view of IMAI (2012/0320210) as applied to claim Kim (WO/2015/034828) and Pliefke (2015/0217693) as applied to claim 3 and further in view of Mueller (DE102012022387B3) and Fang (CN105059287).

	Regarding claim 9, Habu does not explicitly disclose wherein the controller is configured to: when the fine adjuster is operated in a state in which a lane keeping assist system is turned off, control a transmission to perform a shift function, when the fine adjuster is operated in a state in which the lane keeping assist system is turned on, determine that the fine adjustment value for the lane deviation information is input and update the learning data on the steering pattern based on the fine-adjusted lane deviation information.
	 MUELLER teaches wherein the controller is configured to: when the fine adjuster is operated in a state in which a lane keeping assist system is turned off, control a transmission to perform a shift function (¶0012).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the control device as taught by Mueller in order to provide precise and accurate control of the vehicle by compensating for an overreacation of the driver in a lane departure situation. 
	Fang teaches when the fine adjuster is operated in a state in which the lane keeping assist system is turned on, determine that the fine adjustment value for the lane deviation information is input and update the learning data on the steering pattern based on the fine-adjusted lane deviation information (¶0005).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to modify the apparatus of controlling own vehicle as taught by Habu by incorporating the control device as taught by Fang in order to provide an enhanced steering system during changed road conditions. 
	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 9.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubota (10,227,072) discloses a travel control device includes an acquisition section configured to acquire, as surroundings in formation while a vehicle itself is traveling, at least information regarding a first other vehicle ahead in a traveling direction and information regarding lane markings of a first lane in which the vehicle itself is traveling. The travel control unit further includes a travel control section ECU configured to compute from the information acquired by the acquisition section a separation between the first other vehicle and the lane markings, and to control travel of the vehicle itself based on the separation (abstract).
Sung (2018/0347778) teaches provided is an apparatus for controlling light distribution using steering information, the apparatus including a steering information detector configured to detect an amount of change of steering information sensed through a steering sensor that senses the steering information, a determiner configured to determine whether the amount of change of the steering information detected through the steering information detector is greater than or equal to a predetermined critical value and determine a direction in which the steering information is changed, and a controller configured to increase or decrease a margin of a shadow zone of a headlamp according to the amount of change of the steering information when the amount of change of the steering information is determined by the determiner to be greater than or equal to the predetermined critical value (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662